Case 1:17-mc-OOOl4-.].]I\/| Document 29 Filed 02/20/19 Page 1 of 2 Page|D #: 359

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

Rl CHARD PAIVA,
Plaintiff,

"' o.A. N@. 17-mC-14-JJM-LDA

R.I. DEPARTMENT OF
CORRECTIONS,
Defendant.

 

ORDER

Pursuant to the Judgment of the U.S. Court of Appeals for the First Circuit
dated December 21, 2018, this Court orders the R.l. Department of Corrections to
show cause at a hearing Why it should not entertain Richard Paiva’s “niotion to
address a claimed violation of an injunction” of this Court dated April 20, 1972. In
that injunction, the Court set forth “minimum procedural safeguards with respect to
classification and discipline” ' the Morris Rules. rl`he First Circuit has earlier held
that the RIDOC could not “unilaterally order the elimination of rights determined in
federal court.” Morrlls‘ V. Tl'avz'$ano, 509 F.Zd 1358, 1361 (1st Cir. 1975). Mr. Paiva
alleges that the RIDOC has unilaterally changed those rules without a court order
and that such change has caused him injury.

The Court orders the RIDOC to show cause, therefore, Why it should not be
held in contempt, or otherwise sanctioned, for unilaterally changing the rules set
forth Without an order from this Court ' in particular, limits on the length of punitive

segregation and the composition of the Disciplinary Board

 

Case 1:17-mc-OOOl4-.].]I\/| Document 29 Filed 02/20/19 Page 2 of 2 Page|D #: 360

The Court will hold a telephone hearing on this show cause order, on the

record on March 12, 2019 at 1(}?00 a.m.

IT ISS ORD ED. c

 

John J. McConnell, Jr.
United States District Judge

February 20, 2019

 

